UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7355



HERBERT CHAVIS,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; WILLIAM L. OSTEEN,
Judge; STATE OF NORTH CAROLINA; MICHAEL T.W.
BELL,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:07-cv-00291)


Submitted:   January 17, 2008             Decided:   January 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Chavis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herbert Chavis, a state prisoner, seeks to appeal the

district court’s orders construing his action filed under 42 U.S.C.

§ 1983 (2000) as a 28 U.S.C. § 2241 (2000) petition and denying the

petition and Chavis’ motion for reconsideration.              The orders are

not   appealable    unless   a   circuit    justice   or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Chavis has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                    DISMISSED




                                   - 2 -